Fourth Division
                                                              March 27, 2008




No. 1-06-0824



THE PEOPLE OF THE STATE OF ILLINOIS,                          )       Appeal from the
                                                              )       Circuit Court of
                         Plaintiff-Appellant,                 )       Cook County.
                                                              )
       v.                                                     )       No. 03 CR 11006
                                                              )
TAVARES HUNT,                                                 )       Honorable
                                                              )       Fred G. Suria, Jr.,
                         Defendant-Appellee.                  )       Judge Presiding.


       PRESIDING JUSTICE NEVILLE delivered the opinion of the court:

       In May 2002, Tavares Hunt, the defendant, was incarcerated in the Cook County jail on a "no

bail" order. On April 13, 2003, Hunt was arrested for the murder of Shakir Beckley, and on May

27, 2003, a Cook County grand jury indicted Hunt and charged him with 33 counts of murder (720

ILCS 5/9-1(a)(1), (a)(3) (West 2002)), six counts of attempted murder (720 ILCS 5/9-1(a)(1) (West

2002)), two counts of armed robbery with a firearm (720 ILCS 5/18-2(a)(2) (West 2002)), one count

of aggravated battery with a firearm (720 ILCS 5/12-4.2 (West 2002)), seven counts of attempted

armed robbery (720 ILCS 5/18-2(a) (West 2002)), one count of aggravated discharge of a firearm

(720 ILCS 5/24-1.2(a)(2)(West 2002)), and one count of aggravated battery with a weapon (720

ILCS 5/12-4(b)(1) (West 2002)).

       On January 15, 2005, Hunt filed a motion to suppress statements,1 and on January 23, 2006,

       1
            Hunt's motion to suppress statements is not included in the record.
1-06-0824


he filed a motion to exclude inaudible tape recordings that were made of his conversations with

Mycal Davis on July 31, 2002, and August 6, 2002. On February 22, 2006, the trial court granted

Hunt's motions. The State appeals from the trial court's February 22, 2006, order suppressing Hunt's

statements and the tape recordings that were made of his conversations on July 31, 2002, and on

August 6, 2002, and presents two issues for review: (1) whether the trial court erred when it

suppressed Hunt's statements to Davis which were made during the course of a judicially authorized

overhear of Hunt's conversations with Davis, and (2) whether the trial court abused its discretion

when it excluded the Hunt-Davis overhear tapes which the State argues are only "partly inaudible."

For the reasons stated herein, the trial court's order is affirmed.

                                           BACKGROUND

        The record reveals that multiple hearings were held on the defendant's motion to suppress

statements and on his motion to exclude inaudible recordings. Below is a summary of the testimony

that is relevant to a resolution of the issues in this case.

                                     Lieutenant Joseph P. Murphy

        Lieutenant Joseph P. Murphy testified that in 2002, he was assigned as the commanding

officer of the Chicago police department's cold case squad. He testified that in 2002 he worked with

Detective John Murray and several other officers in the cold case squad. Lieutenant Murphy also

stated that over a period of months prior to July 31, 2002, he worked with Assistant State's Attorney

Hovey on the investigation of Shakir Beckley's murder.

        Lieutenant Murphy recalled questioning Tavares Hunt several times in 2002 about Shakir

Beckley's murder. He testified that his first meeting with Hunt was in May 2002. Lieutenant

                                                  -2-
1-06-0824


Murphy's cold case squad detectives picked Hunt up from the Cook County jail where Hunt was

incarcerated on an unrelated charge. The lieutenant explained that there was a definite procedure

for taking custody of Hunt from the Cook County jail. According to the lieutenant, the Chicago

police told Cook County jail officials that they were taking custody of Hunt for an "investigative

procedure" and that they would remove him from the jail.

       Lieutenant Murphy testified that his officers brought Hunt to the Chicago police department's

Area 4 Police headquarters (Area 4) for questioning on more than one occasion beginning in

mid-May 2002. He stated, "[W]e went over there, we picked him up, advised him of his rights.

Then we talked to him about our investigation, unrelated to the one he is in custody for." Lieutenant

Murphy further testified that his detectives read Hunt his Miranda rights at the Area 4 police station

and that Hunt waived his rights before talking with the lieutenant and other officers about the Shakir

Beckley murder. Lieutenant Murphy also testified that Hunt consented to a polygraph examination

in May 2002, and that Hunt may have been fingerprinted when he spent the night at the Area 4 police

station in May 2002.

       Sometime in July 2002, Lieutenant Murphy testified that he began to work with Davis,

another inmate incarcerated at the Cook County jail, on the Shakir Beckley murder investigation.

Lieutenant Murphy testified that Davis told him that Hunt had made incriminating statements in a

conversation about the Beckley murder and the lieutenant asked Davis if he could get Hunt to repeat

those statements. Lieutenant Murphy testified that he told Davis "his options" before he agreed to

wear a wire for a judicially authorized overhear. According to Lieutenant Murphy, he and Assistant

State's Attorney Hovey had numerous conversations about the Beckley investigation, that they

                                                -3-
1-06-0824


eventually decided to use Davis, and that he and Assistant State’s Attorney Hovey planned the

overhears of Hunt's conversations. Lieutenant Murphy stated that on or about July 17, 2002, his cold

case squad detectives removed Hunt from the Cook County jail and brought him to the Area 4 police

station for a lineup.

                                    The July 31, 2002, Overhear

        Two weeks later, on July 31, 2002, Lieutenant Murphy testified that he spent most of that day

with Davis, the informant. Lieutenant Murphy stated that he took Davis to court to get judicial

authorization for the planned overhear on July 31, 2002.2 According to Lieutenant Murphy, he and

Davis went directly from court to the Area 4 police station, where the police wired Davis in "about

five minutes" and put him in an interview room with Hunt.

        Lieutenant Murphy further testified that Detective Murray removed Hunt from the Cook

County jail earlier on July 31, 2002, and brought him to the Area 4 police station for the planned

overhear. According to Lieutenant Murphy, Hunt was put in an interview room with Davis around

3 p.m. on July 31, 2002, and no one else was allowed in the room with the two men. Lieutenant

Murphy testified that the July 31, 2002, overhear began at 3 p.m. and that it ended shortly after 4

p.m. that day. Lieutenant Murphy insisted that Hunt was brought to the Area 4 police station on

July 31, 2002, "strictly for purposes of participation in a line-up" and for the overhear. Finally, the

lieutenant testified that he monitored the overhear sessions on July 31, 2002, and on August 6, 2002,

and that neither he nor any of his detectives spoke to Hunt on either of those days about the Shakir


        2
       It should be noted that Detective Murray testified at the suppression hearing that Judge
McSweeney-Moore approved the overhear on July 30, 2002.

                                                 -4-
1-06-0824


Beckley investigation.

                                   Meeting with Hunt's Attorney

       While Hunt was in the room with Davis, Lieutenant Murphy testified that he and his

detectives were in another room monitoring Hunt's conversation. When he took a break from

monitoring Hunt's conversation, Lieutenant Murphy testified that he stepped out of the room and

someone told him that a public defender, Christopher Anderson, was looking for Hunt.

       Lieutenant Murphy met with Mr. Anderson, who told him that he represented Hunt on an

unrelated charge. Mr. Anderson asked him why Hunt was at the Area 4 police station and Lieutenant

Murphy testified that he told Mr. Anderson that there was an ongoing investigation and that a lineup

was set. Lieutenant Murphy recalled that Mr. Anderson told him that he wanted to see his client and

that he wanted to be present during any lineups. According to Lieutenant Murphy, he stopped the

overhear and Mr. Anderson was allowed to meet with his client. At the conclusion of Hunt's meeting

with Mr. Anderson, Lieutenant Murphy testified that Mr. Anderson told the lieutenant and the other

officers present that he was invoking Hunt's right to remain silent and to consult with counsel during

questioning.

                                   The August 6, 2002, Overhear

       Lieutenant Murphy testified that only one overhear was done on July 31, 2002. However,

on August 6, 2002, Lieutenant Murphy testified that two separate overhears were done of

conversations between Hunt and Davis at the Area 4 police station , one in the morning and one in

the late afternoon. He further testified that on August 6, 2002, no Chicago police officers tried to

speak with Hunt about the Shakir Beckley murder. Lieutenant Murphy also testified that he

                                                -5-
1-06-0824


reviewed the overhear tapes of conversations that he had monitored between Davis and Hunt on July

31, 2002, and on August 6, 2002. According to Lieutenant Murphy, the tapes he reviewed accurately

reflected the conversations that he monitored on July 31, 2002, and on August 6, 2002.

                                           Tavares Hunt

       Tavares Hunt testified that he was arrested on May 14, 2002, and locked up in the Cook

County jail for an unrelated charge. Hunt testified that on May 18, 2002, Chicago police officers

removed him from the Cook County jail and transferred him in handcuffs to the Area 4 police

station. When he got to the Area 4 police station on May 18, 2002, Hunt recalled that someone told

him that he was there for interrogation. Hunt testified that he recognized the prior witness

(Lieutenant Murphy) as an officer present at the Area 4 police station on May 18, 2002. Hunt stated

that he did not remember the names of the other police officers that questioned him on May 18,

2002, about the murder they were investigating. Hunt testified that he repeatedly told the officers

that he did not know anyone in the pictures they showed him and that he had no knowledge of and

had not heard anything about the murder they were investigating.

       Hunt recalled telling the police on May 18, 2002, that he would not talk without his lawyer

being present but the police continued to question him. Hunt testified that after questioning, he was

taken for a polygraph test on May 18, 2002, and on the next day, May 19, 2002, he was fingerprinted

by the Chicago police before being taken back to Cook County jail.

       Hunt testified that, at the end of June 2002, he met Christopher Anderson, his public

defender, in court on the unrelated case. Hunt recalled speaking to Mr. Anderson about the Chicago

police "snatching him" out of jail to interrogate him about another case. Hunt further testified that

                                                -6-
1-06-0824


he asked for Mr. Anderson's advice about the police questioning him. Hunt recalled that Mr.

Anderson told him not to talk to the police unless a lawyer was there. Hunt also stated that he asked

Mr. Anderson for his phone number that day.

       Hunt recalled that on July 18, 2002, the Chicago police again removed him from the Cook

County jail and took him to the Area 4 police station . Hunt could not remember the names of the

other detectives who questioned him that day, but he did recall that he told them that he did not want

to talk about their investigation and that he wanted to talk with a lawyer.

       Hunt testified that on July 31, 2002, Cook County jail guards told him that the Chicago police

were coming to get him to put him in a lineup. Hunt asked the Cook County guards if he could make

a phone call, the guards permitted him to make a call, and he called his lawyer. Hunt stated that he

left a voice mail message for Mr. Anderson telling him that the Chicago police were taking him back

to the Area 4 police station for a lineup, and he asked Mr. Anderson to come to the station.

       After he had called his lawyer on July 31, 2002, the Chicago police took Hunt in handcuffs

to the Area 4 police station, where he was put into a room with a man who identified himself as

Mycal Davis. Hunt testified that he never knew Davis before the police put them in that room

together on July 31, 2002. As Hunt recalled the incident, he was in that room alone with Davis for

about an hour on July 31, 2002. Hunt testified that when he saw his public defender, later on July

31, 2002, at the Area 4 police station, Mr. Anderson told the police that he would not talk to them

without an attorney being present during questioning. Hunt recalled telling the police on July 31,

2002, in his lawyer's presence, that he wanted to remain silent and that he wanted his lawyer present

during any questioning.

                                                -7-
1-06-0824


       Hunt testified that a week later, on August 6, 2002, the Chicago police removed him again

from the Cook County jail and took him to the Area 4 police station . Hunt recalled that on that day

the police, for the second time, put him in a room with Davis and he was held there for hours this

time. Hunt also testified that he did not know that Davis was wearing a wire but he recalled

eventually telling Davis to stop talking to him that day.

                              Public Defender Christopher Anderson

       Christopher Anderson testified that in June 2002, he was the public defender assigned to

Judge Garcia's courtroom and that Hunt's case was assigned to him at arraignment on June 28, 2002.

Mr. Anderson recalled speaking with Hunt in the lockup on June 28, 2002, and that he had made

contemporaneous notes3 of his conversations with Hunt.

       Mr. Anderson testified that on June 28, 2002, Hunt told him that the Chicago police were

talking to him about an unrelated, uncharged matter, and he told Hunt not to talk to the police. On

July 12, 2002, again in Judge Garcia's lockup, Hunt told Mr. Anderson that the police were still

trying to talk with him. Mr. Anderson testified that he could not discuss the matter in the lockup

with others present but he stated that he again told Hunt not to talk to the police.

       Mr. Anderson further testified that on July 31, 2002, he got a voice mail message from Hunt

telling him that the Chicago police were removing him from Cook County jail and taking him to the

Area 4 police station. Next, Mr. Anderson testified that he called the Area 4 police station and was


       3
          Hunt waived his attorney-client privilege to his public defender's notes covering the
period from their first meeting on June 28, 2002, until he invoked his rights, at the Area 4 police
station on July 31, 2002. Mr. Anderson's six pages of notes were marked as People's Group
Exhibit 2, but they were not included in the record on appeal.

                                                -8-
1-06-0824


told that Hunt was there. Mr. Anderson testified, from his contemporaneous notes, as to the events

that occurred on July 31, 2002. According to Mr. Anderson, he arrived at the Area 4 police station

at 3:14 p.m. on July 31, 2002, but the police did not permit him to meet with his client, Hunt, until

4:02 p.m. After meeting with Hunt, Mr. Anderson told Lieutenant Murphy and Detective Murray

that Hunt was invoking his right to remain silent and to have counsel present during questioning.

Finally, Mr. Anderson told the police on July 31, 2002, that he wanted to be present at any lineups

involving Hunt.

                                      Detective John Murray

       The State was allowed to call Chicago police detective John Murray as a rebuttal witness and

he testified that in May of 2002, he was assigned to the Chicago police department's cold case unit.

He recalled that in May 2002, he was working on the Shakir Beckley murder. Detective Murray

stated that on May 17, 2002, he made the arrangements to remove Hunt from the Cook County jail

so that he could bring him to the Area 4 police station the next day. He also testified that on May

18, 2002, he and Detective Przepiora took Hunt from the Cook County jail and drove him to the

Area 4 police station. Detective Murray admitted that Hunt had no choice about being brought to

the Area 4 police station on May 18, 2002.

                                May 18, 2002, Police Interrogation

       Beginning on the morning of May 18, 2002, Detective Murray testified that he and Detective

Przepiora started questioning Hunt at the Area 4 police station. Detective Murray recalled that he

interviewed Hunt for approximately 45 minutes that morning. Detective Murray testified that on

May 18, 2002, Hunt denied any involvement in the Shakir Beckley murder and that Hunt claimed

                                                -9-
1-06-0824


to have an alibi. Detective Murray also testified that he and the other cold case detectives did not

believe what Hunt was saying so Detective Murray asked Hunt to take a polygraph test. According

to Detective Murray, Hunt agreed to take the polygraph, so he and Detective Przepiora took Hunt

to the Homan Square station for the polygraph test. Detectives Przepiora and Murray brought Hunt

back to the Area 4 police station after the test on May 18, 2002.

       After returning to the Area 4 police station from the polygraph test on May 18, 2002,

Detectives Przepiora and Murray interviewed Hunt again for approximately 45 minutes. Detective

Murray testified that Hunt denied any involvement in the Beckley murder "all day." Because the

officers' questioning went into the night and because the officers wanted to question Hunt further,

Detective Murray stated that he and the other detectives decided to keep Hunt at the Area 4 police

station overnight on May 18, 2002.

                                May 19, 2002, Police Interrogation

       Detective Murray testified that on May 19, 2002, the next day, he and Detective Przepiora

interviewed Hunt again. He recalled that Lieutenant Murphy also interviewed Hunt on May 19,

2002. Detective Murray testified that Hunt continued to deny any involvement in the crime about

which he was being questioned. Detective Murray testified that Hunt was returned to Cook County

jail later on May 19, 2002.

                       July 16, 2002, Meeting With Police Informant Davis

       Detective Murray stated that Davis told him and other police officers on July 16, 2002, that

he knew Hunt and that Hunt was involved in the Shakir Beckley murder. Davis also told the officers

that he and Hunt had spoken about the Beckley murder and that Hunt had said that he was the "guy"

                                               - 10 -
1-06-0824


with the rifle. Davis also told the police that he thought he could get Hunt to repeat the conversation

about the Beckley murder. After the conversation with Davis, Detective Murray testified that he and

the other officers decided to set up an overhear using Davis as the consenting party.

                              July 30, 2002, Judge Meets With Davis

       Detective Murray testified that, on July 30, 2002, he was present when Davis was taken to

the State's Attorney's office by Chicago police officers to sign as the consenting party for the

overhear. Detective Murray recalled that Davis was taken before Judge McSweeney-Moore for

review of the application for the eavesdropping order on that same day, July 30, 2002.4

                                      July 31, 2002, Overhear

       Detective Murray testified that on July 31, 2002, he and Detective Przepiora removed Hunt

from the Cook County jail around noon and took him to the Area 4 police station. Detective Murray

was certain that none of the cold case officers interviewed Hunt that day. Detective Murray recalled

that he and his team put Hunt in an interview room and left him there alone for about three hours.

The officer also testified that Hunt was not handcuffed while in the interview room that day and that

he gave Hunt food and water.

       Detective Murray testified that at about 2:45 p.m. on July 31, 2002, Davis was brought to the

Area 4 police station. He also stated that another officer took Davis into a room and put the wire on

him. Detective Murray testified further that he and his team put Davis in the interview room with

Hunt on July 31, 2002. Once Davis entered the room with Hunt, Detective Murray stated that he


       4
        It should be noted that Lieutenant. Murphy testified that the overhear was approved by
Judge McSweeney-Moore on July 31, 2002.

                                                - 11 -
1-06-0824


went into another room to listen to the conversation between Hunt and Davis. Detective Murray

recalled that Lieutenant Murphy and another officer were in a room with Davis on July 31, 2002.

At some point during the overhear, Detective Murray recalled that Lieutenant Murphy left the room.

According to Detective Murray, when Lieutenant Murphy came back, they listened a bit more to the

conversation between Hunt and Davis before Lieutenant Murphy ended the overhear. Shortly

thereafter, Lieutenant Murphy told Detective Murray that a public defender was there to see Hunt.

After an hour on July 31, 2002, Detective Murray testified that the overhear was stopped.

                                  Meeting With Hunt's Attorney

       Detective Murray testified that he met public defender Christopher Anderson at Area 4 after

Mr. Anderson consulted with Hunt in an interview room on July 31, 2002. Mr. Anderson told

Detective Murray that Hunt had been advised to remain silent and not to talk to the police without

his lawyer being present. At that time, Detective Murray asked Hunt if he was invoking his rights.

According to Detective Murray, Hunt said "yes." Finally, Detective Murray testified that the first

time Hunt invoked his rights was after the overhear was stopped on July 31, 2002.

                     Application for Use of Eavesdropping Device Unsealed

       On January 15, 2004, the trial court ordered the State's Attorney's office to unseal the

envelopes and original application for the judicially authorized use of an eavesdropping device. The

State's Attorney's ffice was also ordered to retain custody of the original tapes and application.

                                    The June 27, 2005 Hearing

        The parties first argued the merits of Hunt's motion to suppress on June 27, 2005. The trial

court stated that the issue presented was not whether the recorded statements were voluntary, but the

                                               - 12 -
1-06-0824


legal effect of Mr. Anderson's representation of Hunt on an unindicted case where counsel had

actually appeared at the Area 4 police station at 3:14 p.m. and asked repeatedly to speak with his

client. The trial court then held that Hunt had a right to speak with his attorney on July 31, 2002,

within a reasonable time after his attorney had arrived at the Area 4 police station, and because

Hunt's attorney was not present on August 6, 2002, when Hunt spoke with Davis, that those August

6, 2002, statements were freely given. Finally, the trial court suppressed the last 45 minutes of the

July 31, 2002, tape but denied Hunt's motion to suppress the statements recorded on the August 6,

2002, tapes.

                                       July 12, 2005, Hearing

       On July 12, 2005, on its own motion, the trial court vacated its June 27, 2005 order. After

further consideration, the trial court stated that it was satisfied that Miranda warnings were not at

issue in the case. The trial court expressed concern about what, if any, professional duty an assistant

State's Attorney has to not seek further information without the presence of defense counsel from

a person who has asked that his counsel be present during further questioning. Therefore, after

vacating its June 27, 2002 order, the trial court entered and continued the defendant's motions to

suppress for further argument.

                                    February 15, 2006, Hearing

       On January 23, 2006, Hunt filed his motion to exclude inaudible recordings. Approximately

one month later, on February 15, 2006, the trial court heard arguments focused on the inaudibility

of the July 31, 2002, and the August 6, 2002, tapes. The court found that all of the tapes were

inaudible and that they would not be admitted. The trial court then offered to review in camera those

                                                - 13 -
1-06-0824


portions of the tapes that the assistant State's Attorney considered audible. The assistant State's

Attorney declined the trial court's offer and requested that the trial court admit the July 31, 2002, and

August 6, 2002, tapes in their entirety. The trial judge found that the July 31, 2002, and August 6,

2002, tapes were inaudible, but deferred entry of a final order at the State's request.

                                     February 22, 2006, Hearing

        On February 22, 2006, the trial court resumed the hearing on the defendant's motion to

suppress statements and entered its suppression order. After the trial court entered its suppression

order, the assistant State's Attorney filed a notice of substantial impairment and a notice of appeal

from the trial court's February 22, 2006, order.

                                             ANALYSIS

                                         Standard of Review

        The review of a trial court’s ruling on a motion to suppress evidence presents mixed

questions of law and fact. People v. Pitman, 211 Ill. 2d 502, 512 (2004). The United States

Supreme Court has held that while a reviewing court should carefully review the factual findings and

give due weight to the trial court’s inferences from those facts, “determinations of reasonable

suspicion and probable cause should be reviewed de novo on appeal.” Ornelas v. United States, 517

U.S. 690, 699, 134 L. Ed. 2d 911, 920, 116 S. Ct. 1657, 1663 (1996); People v. Sorenson, 196 Ill.

2d 425, 431 (2001). Therefore, we will accord great weight to the trial court's factual findings and

will only reverse if they are against the manifest weight of the evidence, but we will review de novo

the ultimate question of the State's legal challenge to the trial court's order granting Hunt's motions

to suppress. Sorenson, 196 Ill. 2d at 431.

                                                 - 14 -
1-06-0824


                             I The Suppression of Hunt's Statements

       In this case, the trial court suppressed (1) Hunt’s statements to Davis, and (2) the judicially

authorized tape recordings of Hunt's and Davis's conversations. Therefore, we will consider the trial

court's order suppressing Hunt’s statements to Davis and suppressing the overhear tapes separately.

       The State argues that the trial court erred when it granted Hunt's motion to suppress because

Hunt voluntarily made statements to a fellow gang member during the course of a judicially

authorized consensual overhear. The State also argues that the provisions of the United States and

Illinois Constitutions prohibiting compelled self-incrimination have no application in this case

because there was no custodial interrogation. Hunt maintains that the State violated his rights by

intentionally creating a situation likely to induce him to make incriminating statements without the

assistance of counsel. Therefore, before we review the suppression order and determine whether the

Hunt-Davis conversations on July 31, 2002, and August 6, 2002, were custodial or noncustodial

interrogations, we must first determine whether the trial judge that issued the bail order or the trial

judge that issued the eavesdropping order authorized the sheriff to release Hunt and authorized the

police to take custody of Hunt.

       A.    The Trial Court Has Exclusive Authority Over Pretrial Detainees5 on Bail

       The record reveals that Hunt was in the custody of the Cook County sheriff, pursuant to a "no

bail" order (725 ILCS 5/110-6.1 (West 2002)), on May 18 and 19, 2002, on July 18, 2002, on July



       5
        The supreme court defines pretrial detainees as persons who have been charged with
crimes but who have not yet been tried on the charge. Bell v. Wolfish, 441 U.S. 520, 523, 60 L.
Ed. 2d 447, 458, 99 S. Ct. 1861, 1865 (1979).

                                                - 15 -
1-06-0824


31, 2002, and on August 6, 2002. The record also reveals that on May 18, 2002, on July 18, 2002,

on July 31, 2002, and on August 6, 2002, Hunt was transferred from the custody of the sheriff to the

custody of the Chicago police.

       At oral argument, the State was asked whether the Chicago police had an arrest warrant when

they took Hunt into custody and removed him from the Cook County jail on the aforementioned

dates. The assistant State’s Attorney stated that the police did not have a warrant and he was unable

to provide case or statutory authority that authorized the Chicago police to take custody of Hunt and

remove him from the Cook County jail. The State argued, however, that the “law of habeas corpus”

authorized the Chicago police to remove Hunt from the Cook County jail and to put him in a lineup.

Conversely, Mr. Rimland, Hunt's attorney, stated at oral argument that Judge McSweeney-Moore's

eavesdropping order (1) only authorized an overhear, (2) did not authorize the police to remove Hunt

from the jail, and (3) did not authorize the police to take Hunt to the Area 4 police station. We note

(1) that Mr. Rimland's argument was not rebutted by the State, and (2) that the eavesdropping order

was not included in the record by the State as required by Supreme Court Rule 608(a)(6). 210 Ill.

2d R. 608(a)(6) (the record on appeal must contain "all arrest warrants, search warrants, consent to

search forms, eavesdropping orders, and any similar documents"). Finally, despite the State’s

reference to the great writ, the record does not contain any writs of habeus corpus, habeas corpus ad

prosequendum, arrest warrants, eavesdropping orders or other judicial orders that were issued by the

judge setting bail or by the judge issuing the eavesdropping order that authorized the sheriff to

release Hunt and authorized the Chicago police to remove Hunt from the Cook County jail on July

31, 2002, or on August 6, 2002.

                                                - 16 -
1-06-0824


        Next, we note that the County Jail Act (730 ILCS 125/0.01 et seq. (West 2002)) provides that

the sheriff of each county is the warden of the jail; that the sheriff, as warden, has custody of all

prisoners in the jail; and that the sheriff, as warden, shall receive and confine persons in the jail until

discharged "by due course of law." See 730 ILCS 125/2, 4 (West 2002). The County Jail Act also

prescribes the procedure for administrative transfers of pretrial detainees, like Hunt, when the facility

is insufficient or when the prisoners' lives or health is endangered. See 730 ILCS 125/9, 14 (West

2002); see also 730 ILCS 155/1 (West 2002). Finally, our research reveals that section 19.5 of the

County Jail Act provides that the sheriff may adopt and implement a written policy for the release

of a person in custody to sworn law enforcement personnel or to the State's Attorney for the purpose

of investigating other criminal matters that are unrelated to the criminal matter for which the person

was in custody. 730 ILCS 125/19.5 (West 2002).

        We believe that People v. Campa, 217 Ill. 2d 243 (2005), will assist this court in answering

the first question presented in this case: whether the sheriff had the authority to release Hunt and

transfer him into the custody of Chicago police personnel. In Campa, a defendant, incarcerated under

a bail order set by the trial court, was released by the sheriff to a Day Reporting Center without

posting the bond set by the court and without an order being entered by the trial court authorizing

the sheriff to release the defendant. The Campa court held that the “trial court is responsible for

setting and modifying bail and releasing a defendant.” Campa, 217 Ill. 2d at 264; see also 725 ILCS

5/102-6, 110-6.1 (West 2002). The Campa court also held that the sheriff “cannot substitute his or

her authority for that of the trial court merely by holding a defendant to conditions similar to those

a court may impose.” Campa, 217 Ill. 2d at 265. The facts in Campa are similar to the facts in this

                                                  - 17 -
1-06-0824


case (1) because Hunt was incarcerated in the Cook County jail pursuant to a "no bail" order, and

(2) because the sheriff released Hunt from Cook County's custody and into the custody of the City

of Chicago's police personnel without a court order. Therefore, we find, following Campa, (1) that

the sheriff had no authority to substitute his authority for the trial court’s, and (2) that the sheriff had

no authority to release Hunt, a pretrial detainee subject to the trial court’s no bail order, into the

custody of the Chicago police. Campa, 217 Ill. 2d at 265; see also 725 ILCS 5/110-6.1 (West 2002).

        While our research revealed that section 19.5 of the County Jail Act provides that the sheriff

may adopt and implement a written policy for the release of a person (Hunt) in custody to sworn law

enforcement personnel or to the State's Attorney for the purpose of investigating other criminal

matters that are unrelated to the criminal matter for which the person was in custody (730 ILCS

125/19.5 (West 2002)), we find, following Campa, that the provisions of the County Jail Act must

be read in conjunction with the provisions of the Code of Criminal Procedure of 1963. See Campa,

217 Ill. 2d at 262-65; 725 ILCS 5/110-2, 5/110-6.1; 730 ILCS 125/4, 125/19.5 (West 2002). The

Campa court found, when it read the provisions of the speedy-trial statute related to bail and

recognizance in conjunction with the provisions in the Code of Criminal Procedure, that because the

trial court sets bail and otherwise sets the conditions of each prisoner’s release, the sheriff is

precluded from substituting his or her authority for that of the trial court. Campa, 217 Ill. 2d at 262-

65. We find that the provisions of the Code of Criminal Procedure related to bail and recognizance

also limit the sheriff's authority, under the County Jail Act, to release prisoners being held pursuant

to bail orders. Campa, 217 Ill. 2d at 262-65.

        In addition, we note that the language in section 4 of the County Jail Act provides that the

                                                  - 18 -
1-06-0824


sheriff, as warden, shall confine prisoners until discharged by "due course of law," but the language

in section 19.5 provides that the sheriff may adopt and implement a written policy for the release of

a person in custody to sworn law enforcement personnel or to the State's Attorney. 730 ILCS 121/4

(West 2002); compare 730 ILCS 125/19.5 (West 2002). The supreme court has promulgated the

following rules for construing statutes that appear to be inconsistent:

                   "In construing a statute, a court must ascertain and give effect to the

            legislature's intent in enacting the statute. [Citation.] Where two legislative

            enactments allegedly conflict, this court has a duty to construe those statutes

            in a manner that avoids an inconsistency and gives effect to both enactments,

            if such a construction is reasonably possible. [Citation.] The legislature is

            presumed to have intended that statutes relating to a single subject and

            controlled by a single policy will be consistent and harmonious, and any

            apparent conflicts between two such statues will be reconciled if possible."

            Chavda v. Wolak, 188 Ill. 2d 394, 402 (1999).

       Applying these principles, we find that sections 4 and 19.5 involve the same subject;

therefore, the statutes must be read so that they are consistent and harmonious. Because sections 4

and 19.5 are both included in the County Jail Act, we find that section 19.5 must also be read to

include a “due course of law” requirement. 730 ILCS 125/4, 19.5 (West 2002). We note that the

Campa court makes it clear that a court order is required to release or transfer custody of a pretrial

detainee for whom a bail order has been entered by a trial court judge. Campa, 217 Ill. 2d at 265.

In light of Campa, we find that the sheriff acts with "due course of law" when he releases prisoners

                                                - 19 -
1-06-0824


on bail pursuant to a court order. Campa, 217 Ill. 2d at 265.

        In light of the preceding, we find that the sheriff has the authority to transfer a prisoner to

another facility when the facility is insufficient or when his life or health is endangered. 730 ILCS

125/9, 14 (West 2002). We find, however, that the sheriff had no authority, without a court order,

to permit the Chicago police to remove Hunt from the Cook County jail or to transfer him to the

Area 4 police station for conversations with Davis about the Shakir Beckley murder on July 31,

2002, or on August 6, 2002. Campa, 217 Ill. 2d at 262-65; 730 ILCS 125/4 (West 2002).

Accordingly, we hold that where a bail order is entered and a pretrial detainee is remanded to the

custody of the sheriff, a writ or judicial order is required in order to transfer custody of a pretrial

detainee, like Hunt, from the custody of the sheriff to the custody of the Chicago police for the

purposes of investigating an uncharged felony. Campa, 217 Ill. 2d at 262-65.

  B.   An Arrest Occurs When Police Take Custody of a Pretrial Detainee Without His

                                      Consent or a Court Order

        Whether the police had probable cause to arrest Hunt is a legal question over which this court

has de novo review. Sorenson, 196 Ill. 2d at 431. A reviewing court is not required to adopt the trial

court’s rationale for its decision. Pitman, 211 Ill. 2d at 512, citing People v. Gherna, 203 Ill. 2d 165,

175-76 (2003) (a reviewing court is free to undertake its own assessment of the facts in relation to

the legal issues presented and may draw its own conclusions when deciding what relief should be

granted). Because the police had no judicial order authorizing them to remove Hunt from the Cook

County jail, we must decide if Hunt consented or volunteered to go to the Area 4 police station or

whether he was arrested on July 31, 2002, and August 6, 2002. We note that Detective Murray

                                                 - 20 -
1-06-0824


testified that Hunt had no choice when he was removed by the police from the Cook County jail.

Hunt testified that he repeatedly told the police officers that he did not want to talk with them

without his attorney being present. We also note that, on July 31, 2002, when Hunt learned that the

Chicago police were coming to remove him from the county jail, he called his attorney and asked

him to meet him at the Area 4 police station. Finally, the record does not contain a written consent

from Hunt to waive his rights and make a voluntary statement or to accompany the police to the Area

4 police station.

        Without a judicial order or Hunt's consent, we must determine whether Hunt was lawfully

in police custody. Section 107-2 of the Code of Criminal Procedure provides that Illinois peace

officers may only arrest when (a) the officer has a warrant for a person's arrest; (b) the officer has

reasonable grounds to believe that a warrant for a person's arrest has been issued in this state or in

another jurisdiction; and (c) the officer has reasonable grounds to believe that a person is committing

or has committed an offense. 725 ILCS 5/107-2 (West 2002). Section 107-5 of the Code further

provides that "[a]n arrest is made by an actual restraint of the person or by his submission to

custody." 725 ILCS 5/107-5 (West 2002).

        The record reveals that every time Hunt was removed from the county jail, he submitted to

police authority and was handcuffed while being transported from the Cook County jail to the Area

4 police station; that he was never free to leave; and that he was always physically confined while

he was in the custody of Chicago police. We find that Hunt’s and the officers’ testimony establishes

that Hunt's encounters with the police on July 31, 2002, and on August 6, 2002, were not consensual

or voluntary encounters. We find that Hunt never had any choice and was forced to accompany the

                                                - 21 -
1-06-0824


Chicago police to Area 4 police station. The record does not contain an arrest warrant for Hunt.

The record does not contain any evidence that the Chicago police believed that a warrant had been

issued in another jurisdiction for Hunt’s arrest. The record reveals that Davis consented to wear a

wire so the police could eavesdrop on his conversations with Hunt in July and August 2002, but

Hunt was not indicted for the Shakir Beckley murder until May 27, 2003. The record does not

contain any evidence that established that the Chicago police, in 2002, had reasonable grounds to

believe that Hunt, an incarcerated, pretrial detainee, was committing or had committed a crime. We

find that the cold case investigation of the Shakir Beckley murder in 2002, which included lineups,

polygraph examinations and fingerprinting, did not provide probable cause for Hunt’s arrest on July

31, 2002, or on August 6, 2002, or excuse compliance with the warrant requirement in the statute.

725 ILCS 5/107-2 (West 2002). Accordingly, because Hunt was removed from the Cook County

jail by the Chicago police without an arrest warrant or a court order, we hold that Hunt was illegally

arrested by the Chicago police on July 31, 2002, and on August 6, 2002.

              C. Statements Made Subsequent to an Illegal Arrest are Inadmissible

        Having held that Hunt was illegally arrested when the Chicago police removed him from the

county jail without his consent or a judicial order (an arrest warrant or a judicial writ), we now

consider the admissibility of Hunt's statements to Davis that were made on July 31, 2002, and

August 6, 2002, while in police custody. We note that the record establishes that Davis, the police

informant, was incarcerated at Cook County jail. We note that the record establishes that Hunt spoke

with Davis after he was illegally arrested and transported to the Area 4 police station on July 31,

2002, and August 6, 2002. Therefore, we find that the Hunt-Davis encounters at the Area 4 police

                                                - 22 -
1-06-0824


station were not fortuitous, consensual, voluntary encounters between the two men, but illegal,

nonconsensual, involuntary encounters orchestrated by the police and the assistant State’s Attorney

to solicit incriminating statements from Hunt.

       Next, we must determine whether there are facts in the record that would break the causal

chain between Hunt’s illegal arrests and his statements to Davis and thereby attenuate the taint of

Hunt’s illegal arrests. The supreme court makes it clear that in order for the causal chain between

the illegal arrest and the statements made subsequent thereto to be broken, the statements must not

only be “voluntary,” under the fifth amendment, but they must be acts of free will sufficient to purge

the taint of the illegal arrest under the fourth amendment. Brown v. Illinois, 422 U.S. 590, 602, 45

L. Ed. 2d 416, 426, 95 S. Ct. 2254, 2261 (1975), citing Wong Sun v. United States, 371 U.S. 471,

486, 9 L. Ed. 2d 441, 454, 83 S. Ct. 407, 416-17 (1963). Here, as in Brown, the record establishes

that Hunt’s illegal arrests on July 31, 2002, and on August 6, 2002, had a “quality of purposefulness”

(Hunt's arrests were preplanned by the police and the assistant State’s Attorney); the arrests were

investigatory in design and execution (the police testified that they took Hunt from the county jail

because they were conducting a murder investigation); and the arrests were executed in a manner

calculated to overbear Hunt’s constitutional rights (the police arrested Hunt on several occasions

without a court order and only sought judicial authorization for Davis to wear a wire when Hunt

would not provide information and invoked his right to counsel). Brown, 422 U.S. at 603-04, 45 L.

Ed. 2d at 427, 95 S. Ct. at 2261-62.

       Our review of the record failed to reveal an intervening event that would break the causal

chain between Hunt's illegal arrests and his statements to Davis. Therefore, we find (1) that Hunt's

                                                 - 23 -
1-06-0824


statements to Davis would not have been made but for the illegal arrests by the police (Silverman

v. United States, 365 U. S. 505, 511-12, 5 L. Ed. 2d 734, 739, 81 S. Ct. 679, 683 (1961) (the fourth

amendment protects against the overhearing of verbal statements as well as against the more

traditional seizure of papers and effects); and (2) that Hunt’s statements to Davis are fruits from the

illegal arrests that preceded Hunt's trips to the Area 4 police station on July 31, 2002, and on August

6, 2002. Wong Sun, 371 U.S. at 485, 9 L. Ed. 2d at 454, 83 S. Ct. at 416 (verbal evidence that

derives from an unauthorized arrest is no less the fruit of official illegality than the more common

tangible fruits of an unwarranted intrusion). Accordingly, the trial court did not err when it

suppressed Hunt’s statements to Davis on July 31, 2002, and on August 6, 2002. Brown, 422 U.S.

at 603-04, 45 L. Ed. 2d at 426-27, 95 S. Ct. at 2261-62.

                              II. Suppression of the Tape Recordings

        The State also contends that the trial court's February 22, 2006, suppression order is

erroneous as a matter of law because Hunt's “voluntary, non-custodial” statements were made during

a "judicially authorized overhear" and, therefore, the July 31, 2002, and August 6, 2002, recordings

are admissible. We also find (1) that the tapes of Hunt's statements to Davis would not have been

made but for the illegal arrests by the police (Silverman, 365 U.S. at 511, 5 L. Ed. 2d at 739, 81 S.

Ct. at 682-83), and (2) that the tapes of Hunt’s statements to Davis are fruits from the illegal arrests

that preceded Hunt's trips to the Area 4 police station on July 31, 2002, and on August 6, 2002.

Wong Sun, 371 U S. at 485, 9 L. Ed. 2d at 454, 83 S. Ct. at 416. Accordingly, the trial court did

not err when it suppressed the tapes of Hunt’s statements to Davis on July 31, 2002, and on August

6, 2002. Brown, 422 U.S. at 603-04, 45 L. Ed. 2d at 426-27, 95 S. Ct. at 2261-62.

                                                 - 24 -
1-06-0824


        Finally, even if the State's tapes were not the fruit of an illegal arrest, the trial court's decision

to exclude the tapes would still be affirmed. The State contends that parts of the July 31, 2002,

recording were audible and argues that the trial court abused its discretion when it excluded the

entire tape and that its evidentiary ruling should be reversed. Our supreme court has held that "[a]

partially inaudible sound recording is admissible unless the inaudible portions are so substantial as

to render the recording untrustworthy as a whole." People v. Manning, 182 Ill. 2d 193, 212 (1998).

"The admission of a recording that is partially inaudible, or that reproduces only a part of a statement

or conversation, is a matter within the trial court's discretion." Manning, 182 Ill. 2d at 212.

Therefore, we review the trial court's evidentiary rulings related to the exclusion of the July 31, 2002,

and August 6, 2002, tapes under an abuse of discretion standard of review.

        Here, the trial court specifically found that it was unable to discern more than a word or two

sporadically on the tapes; that the tapes were of such poor quality that it was concerned that jurors

"with different hearing abilities may have different ability to discern what was said and the word

differences cannot be held the same for each of the jurors;" and that the tapes were "useless." We

have listened to the July 31, 2002, tape and the August 6, 2002, tape (which the State concedes is

inaudible), and we find that the inaudible portions of the July 31, 2002, tapes are so substantial that

Hunt's statements during his conversations with Davis cannot be understood. We hold that the trial

court's finding that the July 31, 2002, recordings would be useless to a factfinder was not an abuse

of its discretion. Accordingly, we also affirm the trial court's order excluding the tape recordings

because the July 31, 2002, and the August 6, 2002, tapes are inaudible.



                                                   - 25 -
1-06-0824


                                             CONCLUSION

        In conclusion, because Hunt was illegally arrested by the police, because Hunt made

statements to Davis after the illegal arrests, because there was no attenuation of the taint of the illegal

arrests, and because Hunt's statements to Davis and the tapes of the Hunt-Davis conversations were

the fruit of the illegal arrests, we find that the State's arguments regarding custodial interrogation are

moot. Wong Sun, 371 U.S. at 485, 9 L. Ed. 2d at 454, 83 S. Ct. at 416. We also find that pretrial

detainees remanded to the custody of the sheriff, after the court sets bail, cannot be arrested and

removed from the Cook County jail by another law enforcement authority like the Chicago police

and taken to a police station on a uncharged offense the police are investigating without a court

order: an arrest warrant or some other judicial writ. Campa, 217 Ill. 2d at 262-65. Accordingly, we

hold that Hunt's statements to Davis and the tapes of the Hunt-Davis conversations on July 31, 2002,

and on August 6, 2002, were the fruits of Hunt's illegal arrests, therefore, the trial court did not err

when it suppressed Hunt's statements or the tapes of his conversations with Davis.

        Affirmed.

        CAMPBELL, J., and MURPHY, J., concur.




                                                  - 26 -